Citation Nr: 1139212	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from February 1969 to February 1971.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied claims for service connection for hypertension and bilateral hearing loss.  

In August 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In January 2010, the RO denied an increased rating claim for service-connected posttraumatic stress disorder (PTSD) and a claim for service connection for irritable bowel syndrome (IBS).  The Veteran filed a notice of disagreement the same month, and in April 2010 the RO issued a statement of the case.  The Veteran did not file an appeal.  These matters are not currently before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in combat.  

2.  The Veteran did not exhibit impaired hearing in service or sensorineural hearing loss within the first year following separation from service, and a preponderance of the evidence is against a finding that hearing loss is related to service.  


CONCLUSION OF LAW

Chronic hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In a January 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  VA requested information about all private records that might be available, but at the August 2011 hearing, the Veteran said he could not get records from private treatment facilities because the clinics were no longer there.  (Transcript, p 9.)  The Veteran received several VA examinations.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Service connection may be granted even if there is no official record of incurrence or aggravation in such service.  Id.  Reasonable doubt is resolved in favor of the veteran.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In his December 2008 claim, the Veteran asserted that he had bilateral hearing loss was caused by wartime service in Vietnam.  He referred to his records for proof of war time service.  At the August 2011 Board hearing, the Veteran said he was exposed to loud noises while in combat in service and believed that he had suffered hearing loss as a result.  (Transcript, p 3.)  It was hard for him to hear.  Id.  The Veteran worked at a manufacturing plant since he got out of service but he wore hearing protection at his job.  (Transcript, p 5.)  The Veteran said he didn't know he had a hearing problem until approximately one year prior.  (Transcript, p 8.)  He thought his acoustic trauma in service caused the hearing loss even though it occurred many years later; no physician or anyone else had told him this was the case.  Id.  

Service treatment records show that the Veteran's hearing did not shift significantly in service and was not disabling at separation.  A May 1968 report of medical examination (pre induction) showed the following audiogram.  


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-10
N/A
0
LEFT
5
-5
5
N/A
-10

On a report of medical history from the same month, no ear trouble was noted.  The Veteran's usual occupation (although he had been in school most of the time) was working in a factory.  It was noted in the physician's summary that the Veteran had suffered otitis in the past.  

In January 1971, another report of medical examination showed that the Veteran's rating or specialty was "Track Driver" which he had been doing for the past five months or so.  Audiogram results were as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

A February 1971 record showed that there was no change in the Veteran's condition since his separation examination.  

The Veteran's DD 214 (report of transfer or discharge) shows that he received a Combat Infantry Badge and that he served in Vietnam from August 1969 to August 1970.  

More recent medical evidence shows that in June 2008, during a VA examination for PTSD, the Veteran said that after high school he worked as a welder.  He was laid off and then worked in a clothing plant in the shipping department.  He did not receive any injuries in Vietnam and had no medical issues while in the military.  

In February 2009, the Veteran received a VA audiology examination.  The claims file and medical records were reviewed.  The Veteran reported having speech understanding problems with multiple speakers and said that the loudness of his TV bothered his family.  

The Veteran served in combat and was exposed to explosions, right-handed gunfire, artillery, and tank noises.  The Veteran noticed a worsening in hearing sensitivity.  He said his hearing was not tested at separation.  After service, he worked for over 30 years in manufacturing and was exposed to machine noise but had hearing protection the entire time.  He had no recreational noise exposure.  Pure tone thresholds were as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
15
20
20
20

The right ear speech recognition score was 92 percent and the left was 94 percent.  

The examiner concluded the Veteran had clinically normal hearing sensitivity from 250 to 8000 Hertz, bilaterally.  Speech discrimination scores were excellent bilaterally.  The examiner noted that the Veteran's pre induction and separation examinations showed hearing thresholds to be within normal limits.  The audiologist concluded that the Veteran had hearing sensitivity to be within normal limits during the examination.  As a result an opinion was not needed.  

The RO returned the claims file to the examiner, stating that the right ear was considered disabling due to the speech discrimination score.  See 38 C.F.R. § 3.385.  In February 2011, the examiner responded that the Veteran should be re-examined.  

In April 2011, the Veteran received a new VA audiology examination.  The claims file and medical records were again reviewed.  The examiner noted the Veteran had 33 years of working in manufacturing and had some exposure to machine noise with the use of hearing protection.  He had no noisy hobbies.  Pure tone threshold results were measured.  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
15
15
25
25
25

The right and left ear speech recognition scores were 92 percent.  The examiner said the Veteran's hearing was normal bilaterally.  Speech discrimination was good for both ears.  The examiner did state that such discrimination scores were considered disabling for VA purposes.  A performance-intensity function test was performed.  A summary showed that hearing loss was present but that hearing sensitivity was normal; the loss was clinically normal.  

The examiner noted that the Veteran's pre induction and separation examinations showed hearing thresholds to be within normal limits; there was no significant threshold shift revealing a decline in hearing when compared to the entrance audiogram.  As a result the examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  Even with hearing protection, he would have had some occupational noise exposure so this could have contributed to the decrease in hearing sensitivity.  

The Board finds that the Veteran's service personnel records indicate that he had service in Vietnam and that he served in combat.  It is reasonable to conclude that he was exposed to acoustic trauma in service.  What is not demonstrated by the evidence is that chronic hearing loss had its onset in service.  The audiometric testing in service clearly and convincingly shows no disabling hearing loss in either ear.  38 U.S.C.A. § 1154(b).  

The Board finds the Veteran is competent to state what happened and what he experienced in service.  Except for the comment that his hearing was not measured at separation (see the February 2009 VA examination report) which is directly contradicted by the January 1971 separation examination, the Board finds the Veteran to be credible.  His claim that he experienced acoustic trauma is accepted.  

The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  Subsequently, the Court, in addressing section 1154(b), explained that the provision of this section "does not provide a substitute for medical nexus evidence, but rather serve only to reduce the evidentiary burden for combat veterans with respect to . . . the submission of evidence of incurrence or aggravation of an injury or disease in service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (citations omitted) (overruling Arms v. West, 12 Vet. App. 188 (1999), to the extent that the decision might be read as establishing by holding or implying in dicta that once a combat veteran has established 'service connection' under 1154(b), his claim may only be denied if the evidence to the contrary rises to the level of "clear and convincing" evidence).  Therefore, in this case, mere acceptance of testimony as to the incurrence of in-service acoustic trauma does not establish service connection.

The Board finds all medical evidence to be competent and credible.  The April 2011 VA examination is directly on point to the issue of whether the Veteran has a hearing disability that is related to service.  The Board finds it to be the most probative piece of evidence in the file.  

To the extent the Veteran is claiming that his current hearing loss is related to inservice acoustic trauma or that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  The Board finds service connection for a bilateral hearing disability is not warranted based on the April 2011 opinion and all of the evidence.  The April 2011 VA examination also does not support incurrence or aggravation of bilateral hearing loss in service.  The Board finds that the one year presumption also does not apply here as there is no evidence that bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of separation from service (or at any time during or following service).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



REMAND

The Board finds a remand is required for the claim for service connection for hypertension so that all private records may be requested and so that the Veteran may be afforded a VA examination.  

In December 2008, a private nurse practitioner (NP) stated the Veteran had a long history of fluctuating hypertension.  He was treated for this problem by the NP since about three years ago, when he was last seen in the office.  Also, the office manager of a private clinic in Union City wrote to state that the Veteran has been in the clinic for elevated blood pressure four times.  On remand, the RO should request records regarding hypertension from the NP's office and the Union City clinic.  

The Veteran has variously claimed that his currently diagnosed hypertension is related to his exposure to herbicide or Agent Orange and his service-connected PTSD.  (See his January 2009 statement and February 2010 appeal).  The Veteran's DD 214 shows service in Vietnam, as a result his exposure to Agent Orange is conceded.  On remand, the Veteran should be given a VA examination and the examiner should give an opinion as to whether hypertension is related to the Veteran's service, to include as secondary to exposure to herbicides or to his service-connected PTSD.  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including hypertension.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of hypertension.  See Notice, 75 Fed. Reg. 32540-32553 (2011).

Though the regulatory presumption of service connection for hypertension is not applicable, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Accordingly, the case is REMANDED for the following action:  

1.  With any necessary assistance from the Veteran, request records from the NP's office (the address is on the top of the NP's note regarding the Veteran and hypertension) and the Union City clinic (the address is on the letterhead).  Negative responses should be requested and placed in the file.  

2.  Schedule the Veteran for a VA examination to determine whether or not the Veteran's hypertension is related to his service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate in the examination report that the claims file was reviewed.  

The examiner should opine:
* whether it is likely, unlikely, or at least as likely as not that hypertension had its clinical onset in service or increased in severity during active duty; 
* whether it is likely, unlikely, or at least as likely as not that hypertension is secondary to service-connected PTSD; and 
* whether it is likely, unlikely, or at least as likely as not that hypertension is secondary to exposure to herbicides.  

The examiner should give rationale supported with accurate facts for the opinion provided.  

3. Re-adjudicate the issue of service connection for hypertension.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


